DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement of 12/1/2020 has been considered and annotated copy of the IDS is attached to this office action.
Response to Amendment
Applicant’s Preliminary Amendment of December 1, 2020 has been fully and carefully considered.  The Examiner acknowledges the new listing of claims, claims 1-10 have been cancelled.  Claims 11-22 are pending.  Action on the merits of claims 11-22 follows:
Specification
The abstract of the disclosure is objected to because applicant has not provided the proper content and has not properly described the composition or the application for the composition and has only listed ingredients.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  Applicant should indicate that this is a disinfectant composition for aquatic or crustaceans.  Suitable correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-17 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant is reminded when drafting a claim in US practice, the claim should include a preamble, “A disinfectant composition for shrimp comprising… or “A disinfectant composition for aquaculture comprising….”  Merely reciting a composition is non-descript and applicant is reminded that the composition broadly interpreted without any type of preamble will read on any composition which includes these ingredients.  Applicant is reminded that the claims must stand on its own and the claims are read in light of the specification.  Suitable correction is required.
Claims 12-17 and 21-22 are objected to as being dependent upon a rejected based claim.
Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The method of mixing does not further limit the composition.  Applicant is also reminded that a process cannot depend from a composition.  A product by process claim is statutory and complies with 112(b), however, a claim depending from a composition cannot include process limitations and does not further limit the composition.   Applicant is required to draft Claim 18 as an independent process of making the disinfectant composition.  The claim can be re-drafted as follows:
18. (amended) A disinfectant composition administered to shrimp for disease management comprising the steps of  mixing the following ingredients: a) 25 to 87 wt.% of KHSO5 containing triple salt; b) 1 to 20 wt.% of at least one H2N(CH2)nSO3H compound with n being 0, 1, 2 or 3; c) 1 to 8 wt.% of a surfactant; d) 1 to 60 wt.% of a C2-C10 aliphatic dicarboxylic acid, optionally substituted with a hydroxyl and/or carboxylic group; and e) 10 to 30 wt.% alkali metal phosphate to provide a disinfectant composition; and administering the disinfectant composition administered to shrimp for shrimp disease management.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
With correction to the abstract and to the 112(b) and (d) rejections as set forth above, the application would be in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach and or suggest a disinfectant composition for the treatment of shrimp wherein the composition comprises a) 25 to 87 wt.% of KHSO5 containing triple salt; b) 1 to 20 wt.% of at least one H2N(CH2)nSO3H compound with n being 0, 1, 2 or 3; c) 1 to 8 wt.% of a surfactant d) 1 to 60 wt.% of a C2-C10 aliphatic dicarboxylic acid, optionally substituted with a hydroxyl and/or carboxylic group and 20e) 10 to 30 wt.% alkali metal phosphate.   The closest prior art to applicant’s invention is to Lightcap et al., EP 1 682 455 who teaches a method and composition for treating wastewater with a multi-functional oxidizing composition.  The composition as claimed includes oxone, potassium monopersulfate or triple salt 2KHS05.KHSO4.K2S04 as the oxidizing agent and a halogenating agent.  Specifically, the oxidizing agent is potassium hydrogen peroxymonosulfate with an alkali metal salt of dichloro-s-triazinetrione, halogenated dimethylhydantoin or mixtures thereof.  The composition can further include a pH buffer, corrosion inhibitor, flocculants, stabilizer, and antimicrobials but does not teach composition as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jeffron teaches a composition for heat treating bacterial spores.  Gupta et al. teach a non-chlorinated oxidizing biocide.  Auchincloss teach biocidal particularly virucidal compositions.  Tran et al. teach a medicinal drug comprising peroxymonosulfuric acid, particularly potassium hydrogen peroxymonosulfate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771